Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1 and 8: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of a unified option trading system, for use in managing a portfolio having a plurality of positions in a plurality of financial products in at least a first market, each of the positions in turn having dates for action associated therewith and a position type associated therewith, the unified option trading system comprising: 
a summary module, the summary module operative to track each of such positions and each of such dates and furthermore to display each of such positions and each of such dates; 

call, put, call spread, put spread, married put, collars, covered calls, puts, synthetic covered calls, naked calls, naked puts, straddle, strangle, calendar, diagonal, butterfly, iron butterfly, condor, iron condor, combo, futures options, futures spreads, futures option spreads, fence, barrier options, American option, Asian option, Bermudan option, Boston option, Canary option, European option, Israeli option, Russian option, Verde option, Parisian option, capped-style option, compound option, shout option, double option, swing option, exotic option, cross option, quanto option, exchange option, basket option, rainbow option, low exchange price option, lookback option, binary option, chooser option, forward start option, cliquet option and combinations thereof, 
a plurality of calculator module instance data structure types, each calculator module instance data structure type being associated with one calculator module instance type; 
first and second calculator instances spawned by the calculator module, each calculator instance having one calculator instance module type and one calculator module instance data 2structure, and displaying respective first and second of such positions, the calculator module when spawning the calculator instances automatically assigning the appropriate calculator instance module type thereto based upon such position types associated with such positions; 
each calculator instance having two display modes, a smaller display mode and a larger display mode, and displaying in the larger mode stock purchase price, number of shares, call strike, call expiry, put strike, put expiry, dividend, stock commissions, options commissions, regulatory fees, stock current price, earnings date, ex dividend date, position type, date of entry, 
an open positions editing module displaying the first and second calculator instances therein, thus allowing comparison between such first and second position, the open positions editing module further displaying a third such position which is open, such third position being in a third financial product, and furthermore displaying an option chain of such positions, associated with such third financial product, the open positions editing module further operative to allow changes to such third position, in particular, each of such positions in the option chain being an active link operative when selected to activate the calculator module and spawn a new calculator instance automatically populated with data from such selected position; 
3a closed positions module retaining and displaying a fourth such position which is closed, such fourth position being in a fourth financial product, and furthermore displaying a history chain of such closed positions associated with such fourth financial product, the closed positions having active links to one another, the closed positions module further displaying a chronological index linked to such positions; 
a market scanner module operative to search such first market by means of an electronic network according to a first set of selectable parameters and to return any market data which matches the first set of parameters and to update the unified option trading system; 

a bridge module operative to calculate and display at least one member selected from the group consisting of. reserve capital, starting capital, percent stock, currency of display, max permissible positions per sector, max permissible positions per industry, deposited funds, withdrawn funds, open income, closed income, open capital investment, closed capital investment, current capital, remaining capital, starting account value, current account value, account tax open positions, account tax closed positions, account tax open and closed positions, average risk per position expressed as an amount of currency, average risk per position expressed as a percentage of position value, total risk expressed in currency, total fees open positions, total fees closed positions, total fees open and closed positions, total capital gains open positions, total capital gains closed positions, total capital gains open and closed positions, open positions associated with this account, closed positions associated with this account and combinations 4thereof; 
wherein the various modules can access data from one another and are operative to populate one another; 
and further comprising an iconography and abbreviation system used by all modules of the unified option trading system; and further wherein the unified option trading system of the invention is not a spreadsheet.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, Step 2A1-Yes).
Next, the claims are analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (non-volatile memory) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly (Step 2B: NO). The claim is not patent eligible.
Furthermore, the dependent claims 2-7 and 9-10 do not resolve the issues raised in the independent claim 1 and dependent claim 8. Accordingly, claims 2-7, and 9-10 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 
Applicant states that the claims as recited are not currently abstract and are an unconventional solution to a technical problem.  The claims as currently recited are capable of being performed by pen and paper. Applicant also argues that the claimed subject matter is a non-abstract improvement to computer technology, such as automated document processing.  Examiner notes that the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  Also, unlike Enfish v. Microsoft LLC, where the claims were focused on a specific improvement in how the computer functioned, the claim here, such as data structure and classification of trades, merely use the computer as a tool to perform the abstract concepts. The court also emphasized that the "directed to" inquiry applies a filter to claims, when interpreted in view of the specification, based on whether their character as a whole is directed to a patent ineligible concept. Here, when interpreted in view of the specification, the character of the claims as a whole is directed to a patent ineligible concept. 
Further, in Enfish, the court asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer 
The McRO court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.  An "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of  "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691